— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered September 9, 1988, which, upon the defendants’ motion pursuant to CPLR 3126, dismissed the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff disregarded the defendants’ demand for disclosure and an order of the court directing that disclosure. While there is no requirement that an affidavit of merit be provided by the plaintiff, the failure of the plaintiff to have done so together with his actions herein were properly considered by Justice O’Shaughnessy (see, Wolfson v Nassau County Med. Center, 141 AD2d 815). It appears that the plaintiff has acted in a deliberate and contumacious manner justifying dismissal of the complaint pursuant to CPLR 3126. Mangano, J. P., Lawrence, Kunzeman and Hooper, JJ., concur.